Citation Nr: 0432630	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date, prior to June 14, 2002, for 
the assignment of an increased schedular rating of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted an increased 70 percent 
schedular rating for PTSD effective from November 15, 2002.

In a February 2003 notice of disagreement (NOD), the veteran 
contended that he was entitled to an effective date prior to 
November 15, 2002 for the award of the increased 70 percent 
rating for PTSD.  In a March 2003 Decision Review Officer 
decision, entitlement to an earlier effective date for the 
increased 70 percent for PTSD was granted from June 14, 2002.   
The veteran has not withdrawn his appeal and such it remains 
in appellate status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record indicates 
an increased 70 percent disability rating was factually 
ascertainable as of December 20, 2001, when private medical 
records indicate the veteran suffered from an exacerbation of 
PTSD symptomatology.


CONCLUSION OF LAW

The criteria for an effective date for the assignment of an 
increased evaluation of 70 percent for PTSD, retroactive to 
December 20, 2001, have been met. 38 U.S.C.A.§§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his original 
service connection claim in January 2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The January 2003 rating decision and the March 2003 Decision 
Review Officer decision apprised the veteran of the 
information and evidence needed to substantiate his claim for 
entitlement to an earlier effective date, the laws applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outlined the 
specific medical and lay evidence that was considered when 
the determinations were made.  

In particular, in a January 2003 letter, the veteran was 
informed of the enactment of the VCAA.   He was advised of 
the evidence he needed to submit to show that he was entitled 
to an increased rating for PTSD.  At this juncture, the Board 
would note that the veteran originally appealed the 
assignment of a 30 percent rating following an award of 
service connection for PTSD.  His claim did not originate as 
a claim for an earlier effective date.

Pursuant to VAOPGCPREC 8-03, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a newly raised claim.  The veteran 
filed his claim of entitlement to service connection in 
January 2001.  Service connection for PTSD was awarded in a 
November 2001 rating decision.  In a November 2001 NOD, the 
veteran requested a higher initial rating.  The RO in January 
2003 granted an increased rating to 70 percent disabling for 
PTSD from November 15, 2002.  The veteran took issue with the 
November 2002 effective date in his February 2003 NOD.  

According to VAOPGCPREC 8-03, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  




The RO properly issued a March 2003 Decision Review Officer 
Decision, which contained the pertinent criteria for 
establishing an earlier effective date, the new issue.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Here, while the veteran was not notified of the VCAA prior to 
the initial adjudication of his service connection claim, the 
Board finds that there has been no Pelegrini violation.  In 
this regard, as will be explained in greater detail below, 
the Board is awarding an effective date of December 20, 2001, 
for the increased 70 percent rating for PTSD.  

This represents a substantial grant of the veteran's claim.  
In fact, the award of an earlier effective date of December 
2001 exceeds the veteran's own request of January 2002. (See 
VA Form 9 received in May 2003).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Hence, 
VA's duty to assist the veteran in the development of the 
veteran's claim has been satisfied.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on the original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later. See 
38 C.F.R. § 3.400.  

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  

According to 38 C.F.R. § 3.400 (o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.


Procedural Background

The veteran filed his claim of entitlement to service 
connection in January 2001.  Service connection for PTSD was 
awarded in a November 2001 rating decision.  In a November 
2001 NOD, the veteran requested a higher initial rating.  The 
January 2003 rating decision granted an increased rating to 
70 percent disabling for PTSD from November 15, 2002.  

The veteran took issue with the November 15, 2002 effective 
date in his February 2003 NOD.  In March 2003, a Decision 
Review Officer decision was issued, which made the award of 
the 70 percent rating for PTSD effective June 14, 2002.  In 
the veteran's VA Form 9, he requested an earlier effective 
date of January 2002.


Factual Background

Private medical records from Affiliates in Psychology 
indicate the veteran first sought mental health treatment in 
January 2001.  At the time of examination, the veteran's 
demeanor was that of a fairly stable individual.  He appeared 
slightly younger than his stated age and his grooming was 
"exceptionally good."  He informed the examiner that he was 
an administrator for an Army unit with the rank of sergeant 
first class.  He has been married since 1987 and has twin 
daughters born of the marriage, with whom he gets along.

Limitations in his daily activity included poor sleep habits 
and fear of crowds.  The examiner made the following 
behavioral observations: flow of conversation was 
appropriate; some pressured speech; logical association; no 
tangential or circumstantial speech; anxiety; no 
preoccupations or delusions were noted; the veteran was non-
paranoid and non-psychotic; and he had borderline obsessive 
thinking.  The veteran was found to be insightful and his 
judgment was good.  

Along Axis I, the veteran was diagnosed with PTSD and Anxiety 
Disorder, not otherwise specified (NOS).  He was given an 
Axis II diagnosis of obsessive-compulsive personality 
features.  It was noted that he had severe difficulties in 
integrating with the social environment.  He was assigned a 
Global Assessment of Functioning (GAF) scale score of 52, 
which according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV), is indicative of moderate symptoms or 
moderate difficulty in social, occupation, or school 
functioning.  See 38 C.F.R. § 4.130.  The examiner concluded 
that were it not for the veteran's social difficulties and 
flashbacks, he could have been assigned a GAF in the high 
80's due to his adherence to work related activities and a 
principled lifestyle.

A second report from Affiliates in Psychology dated December 
20, 2001, is contained in the claims folder.  At this time, 
the report indicates the veteran suffered from an 
exacerbation of symptomatology along with a general de-
compensation of coping mechanisms.  

The veteran continued to be well groomed and pleasant.  
However, he reported a decline due to the September 11, 2001, 
attacks on the World Trade Center and Pentagon.  

He stated he suffered from a severely restricted lifestyle 
due to nightmares, flashbacks, and intense feelings of anger.  
His affect and mood were anxious.  He showed a lapse in 
concentration.  Speech was dysrythmic and showed a general 
disruption of thinking.  Insight was found to be lost almost 
completely.  

This time the veteran was assigned a GAF of 46, which was 
indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  The 
psychologist noted severe to profound difficulties in 
integrating with the social environment.  He was found to be 
a "very severely disturbed individual."

A June 2002 letter from Affiliates in Psychology shows the 
veteran suffering from a continued decline in PTSD 
symptomatology.  He reported a lack of trust for people.  
Speech was found to be rapid, while associations were still 
logical.  His affect was depressed, anxious, and fearful.  
The psychologist noted that he was "unquestionably an 
example of exacerbated psychopathology and that his general 
disposition [was] that of an uncooperative, completely 
anxious individual whose flashbacks and abreaction approach 
the clinically vegetative level."  

The GAF score was again reduced and this time he was assigned 
a 38, which was representative of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.

In October 2002, the veteran was again treated by Affiliates 
in Psychology.  He was noted to suffer from anxiety, fear, 
and confusion.  He reported continuing insomnia.  He was 
assigned a GAF of 32, which again indicated some impairment 
in reality testing.  It was recommended that he stop work.


Analysis

The evidence delineated above indicates the veteran's PTSD 
warranted an increase to 70 percent disabling as of December 
20, 2001, when he began suffering from an exacerbation of his 
PTSD symptomatology.  Disability evaluations are determined 
by comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The December 2001 treatment report from Affiliates in 
Psychology supports a finding that the veteran's PTSD caused 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  

According to 38 C.F.R. § 3.400 (o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.  In the instant case, the veteran filed a NOD in 
November 2001 with respect to the 30 percent rating assigned 
for PTSD.  The Board finds that his NOD amounts to a request 
for an increased rating.  The earliest date it was factually 
ascertainable that an increase in PTSD had occurred was on 
December 20, 2001, the date of the veteran's second treatment 
for PTSD.  

Prior to December 2001, the only evidence of record was a 
January 2001 treatment note from Affiliates in Psychology, 
which found the veteran to be a fairly stable individual.  In 
addition, he was found to be insightful and his judgment was 
good.  


In January 2001, he was assigned a GAF of 52, which was only 
indicative of moderate symptoms.  His psychologist concluded 
that were it not for his social difficulties and flashbacks 
he could have been assigned a GAF in the high 80's due to his 
adherence to work related activities and a principled 
lifestyle.  

The December 2001 treatment note clearly indicates a 
substantial decline in PTSD symptomatology.  While the 
veteran did not meet all the criteria for a 70 percent 
rating, i.e. suicidal ideation, obessional rituals, or 
neglect of personal hygiene, the Board is resolving all 
reasonable doubt in his favor based on the medical evidence 
which reveals the steady decline of his mental health due to 
his PTSD. 38 C.F.R. § 3.102.  Therefore, the Board finds that 
the date it was factually ascertainable that PTSD warranted a 
70 percent rating was December 20, 2001.  As such, the 
veteran's appeal is granted.


ORDER

Entitlement to an effective date, for the assignment of a 70 
percent disability evaluation for PTSD, retroactive to 
December 20, 2001, is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



